Robert L. Brown, Justice, dissenting. I continue in my belief that- Ruffins v. ER Arkansas, P.A., 313 Ark. 175, 853 S.W.2d 877 (1993), did not decide the statute-of-limitations question at issue in the instant case. That issue was not squarely addressed by this court until Hertlein v. St. Paul Fire Ins. Co., 323 Ark. 283, 914 S.W.2d 303 (1996). In any case, I respectfully dissent for the reasons stated in my dissenting opinion in Morrison v. Jennings, 328 Ark. 278, 943 S.W.2d 559 (1997) (J. Brown, dissenting).